DETAILED ACTION

The Applicant’s amendment filed on April 25, 2022 was received.  Claims 2-3 and 5-10 are now canceled.  Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued August 19, 2021.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Hayashi et al. and Saito et al. on claim 1 is withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a tank configured to store the pure water-diluted chemical liquid generated by the first mixer; and a circulation line through which the pure water-diluted chemical liquid flows, starting from the tank and returning to the tank, and wherein the second mixer is further configured to mix the pure water-diluted chemical liquid from the circulation line with the low-dielectric constant solvent supplied from the low-dielectric constant solvent supply so as to generate the processing liquid, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 4, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a second nozzle configured to eject the low-dielectric constant solvent supplied from the low-dielectric constant solvent supply to the substrate held by the substrate holder, and wherein the processing liquid is generated by mixing the pure water-diluted chemical liquid with the low-dielectric constant solvent on the substrate, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717